DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 8/24/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 respectively reciting “the antenna holding layer, the inter-antenna layer, and the substrate layer being positioned in mentioned order” is indefinite, since it’s unclear what is meant by “mentioned order”, i.e., scope of this limitation cannot be ascertained.  For purposes of examination, 
All dependent claims are rejected for depending on either claim 1 or claim 3. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna mounted substrate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Nishioka” (JP2009188895) in view of “Tanaka” (US 2006/0139209).
Claims 1 and 3: As best understood, Nishioka discloses an antenna-mounted substrate comprising: 
a first patch antenna 1 (Fig. 9); 
a second patch antenna 3 disposed to face one principal surface of the first patch antenna; and 
a ground electrode 4 disposed to face one other principal surface of the first patch antenna, 
the antenna-mounted substrate further comprising: 
an antenna holding layer 7B that holds the second patch antenna; 
an inter-antenna layer 6B that is positioned between the first patch antenna and the second patch antenna; and 

wherein the inter-antenna layer is made of a dielectric material (see Fig. 9), and 
a relation of epsilon Ԑr3 > Ԑ r1 > Ԑ r2 is satisfied on an assumption that a relative permittivity of the antenna holding layer is denoted by Ԑr1, a relative permittivity of the inter-antenna layer is denoted by Ԑ r2, and a relative permittivity of the substrate layer is denoted by Ԑr3 (see ¶ [0043], which suggests that specific dielectric constants of dielectric 5/dielectric 7B/ dielectric 6B are 3.4/1.9/1.9, respectively; hence, no different can be found compared with the invention as in claim 1).
Nishioka fails to expressly teach wherein the inter-antenna layer has a cavity portion and a support portion, when viewed in a section perpendicular to a thickness direction of the inter-antenna layer, the support portion divides the cavity portion into a plurality of regions or is disposed as a plurality of support portions scattered in the cavity portion. 
Tanaka discloses wherein the inter-antenna layer has a cavity portion (between 1 and 3 in Fig. 4) and a support portion 9 (Fig. 3), when viewed in a section perpendicular to a thickness direction of the inter-antenna layer, the support portion divides the cavity portion into a plurality of regions or is disposed as a plurality of support portions scattered in the cavity portion (see Fig. 3 and ¶ [0052]).
Tanaka teaches ¶ [0011] “In addition to a high gain and a narrow beam width, the bandwidth of an antenna device can be increased such that the substrate is formed by using a honeycomb material and/or a parasitic microstrip patch is provided in the front of the radiation surface of the microstrip patch.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Nishioka’s invention such that wherein the inter-antenna layer has a cavity portion and a support portion, when viewed in a section perpendicular to a thickness 

Claim 2: Nishioka fails to expressly teach wherein the dielectric material is a resin material.
Tanaka discloses wherein the dielectric material 2 (Fig. 1) is a resin material and teaches [¶ 45] “As a dielectric substrate, there are a glass epoxy resin, polyethylene resin, ceramic dielectric material, etc., but publicly known dielectric materials for the microstrip antenna in the past may be used. Furthermore, as shown in FIG. 3, the dielectric substrate (2) may be formed by using a honeycomb material (9). In this way, a broadband antenna device can be realized.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Nishioka’s invention such that wherein the dielectric material is a resin material, in order to facilitate broadband operation. 

Claims 4-5: Nishioka discloses the antenna-mounted substrate according to Claim 1, wherein a thickness of the inter-antenna layer is larger than the thickness of the substrate layer, and the thickness of the substrate layer is larger than the thickness of the antenna holding layer (see Fig. 9; a skilled artisan would appreciate that antenna/substrate layer thickness is/are routinely designed for desired operational parameters such as frequency response).

Claims 6-10: Nishioka discloses the antenna-mounted substrate according to Claim 3, wherein, when viewed in the section perpendicular to the thickness direction of the inter-antenna layer, the support portion has a honeycomb shape 9 (Fig. 3 of Tanaka) dividing the cavity portion into the plurality of regions (see ¶ [0052] of Tanaka); 

wherein the support portion is made of a ceramic material (see ¶ [0045] of Tanaka); 
wherein the support portion is made of a resin material (see ¶ [0045] of Tanaka); 
wherein the support portion is made of a resin material (see ¶ [0045] of Tanaka).

Allowable Subject Matter
Claims 11-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baks (US 2016/0049723), Fig. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HASAN ISLAM/Primary Examiner, Art Unit 2845